Citation Nr: 1425664	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-42 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include paranoid schizophrenia.

4.  Entitlement to service connection for residuals of a head injury. 

5.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island. 

The October 2009 rating decision characterized the Veteran's PTSD claim as whether new and material evidence has been submitted to reopen a claim for service connection for PTSD.  However, a month after the September 1995 rating decision that initially denied service connection for PTSD, additional relevant service department records were received.  These service personnel records include a September 1971 performance appraisal that indicates poor performance and may reflect on the Veteran's psychiatric condition at that time.  The Board notes that 38 C.F.R. § 3.156(c) provides that when VA receives or associates relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen previously denied claims.  The Board believes that the service personnel records are relevant to the Veteran's claim for service connection for PTSD and thus de novo reconsideration of the claim is warranted and the claim has been recharacterized on the title page accordingly.

The Board notes that the October 2009 rating decision on appeal characterizes the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD as a claim to reopen.  The Board has reviewed the prior rating decisions and notes that none of them specifically deny a claim for service connection for an acquired psychiatric disorder other than PTSD.  Because a claim for service connection for an acquired psychiatric disorder other than PTSD has not been previously adjudicated, this claim must be adjudicated on a de novo basis.

The Veteran and his mother testified at a hearing before the undersigned in November 2013.  A transcript of the hearing testimony has been associated with the record.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for left ear hearing loss; the issue of entitlement to service connection for PTSD; the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include paranoid schizophrenia; and the issue of entitlement to service connection for residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the November 2013 hearing, the Veteran stated that he wished to withdraw his appeal for service connection for type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for type II diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In November 2013 the Veteran testified at a Board videoconference hearing and requested withdrawal of his appeal for service connection for type II diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for service connection for type II diabetes mellitus is dismissed.


ORDER

The appeal for entitlement to service connection for type II diabetes mellitus is dismissed.


REMAND

A review of the record reveals that additional development is required prior to readjudication of the Veteran's claims.  38 C.F.R. § 3.159(c).

In November 2011 the Veteran submitted to VA a release form so that a second request could be made to Taunton State Hospital for the Veteran's records.  There is no indication in the claims file that the AOJ sent out the supplied form to request the records.  A new release form should be obtained from the Veteran.  If obtained, the Taunton State Hospital records must be requested.

A June 2009 VA neurology consult notes that the Veteran reported that while in the army he was shot in the back of the head twice and that he was treated at Walter Reed.  The Veteran's service treatment records do not contain any Walter Reed treatment records.  The Walter Reed clinical and inpatient records should be requested.  

An August 1974 VA hospitalization report notes that the Veteran was being discharged to Seminole County Mental Health Services (SCMHS).  The record does not contain copies of the Veteran's treatment by SCMHS and these records have not been requested.  Authorization should be obtained from the Veteran and these records should be requested.  

The claims file reveals that the Veteran received psychiatric treatment at St. Luke's Hospital and at Union Hospital in 1978.  Authorizations should be obtained from the Veteran so that requests may again be made for his treatment records at St. Luke's Hospital and at Union Hospital.

A November 2011 VA Form 21-0820 reveals that attempts to obtain the Veteran's treatment records at the University of Arizona Hospital were unsuccessful.  The form indicates that the records have been destroyed.  The Veteran was not informed that these records are not available and he should be so informed.  See 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Write to the Veteran that his records of treatment at the University of Arizona Hospital were requested from the University of Arizona Hospital and from Pima County Institutional Health.  Inform the Veteran that VA was unsuccessful in obtaining such records and that VA was informed that all medical record after 10 years are destroyed.  Inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Request copies of the Veteran's reported inpatient treatment at Walter Reed Army Hospital.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the appellant and (i) identify the specific records the AOJ is unable to obtain; (ii) briefly explain the efforts that the AOJ made to obtain those records; (iii) describe any further action to be taken by the AOJ with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

The Veteran must also be provided with notice of alternative evidence that he can submit in light of any missing STRs.

3.  Request that the Veteran provide signed authorizations, so that Taunton State Hospital, Seminole County Mental Health Services, St. Luke's Hospital, and Union Hospital may be contacted and the Veteran's treatment records requested.  If the information is provided by the Veteran, request copies of his medical records from these facilities.

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, it must notify the Veteran and (i) identify the specific records the RO is unable to obtain; (ii) briefly explain the efforts that the RO made to obtain those records; (iii) describe any further action to be taken by the AOJ with respect to the claim; and (iv) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Obtain any outstanding VA treatment records.

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains denied, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


